
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 149
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Dick Brown: New York’s greatest
		  ambassador to Washington.
	
	
		Whereas Richard Arthur Brown, known to his friends as Dick
			 Brown, was one of the greatest ambassadors the city of New York has ever had in
			 Washington, DC;
		Whereas he passed away on February 13, 2004, at the age of
			 85;
		Whereas he was a native New Yorker, raised in Manhattan,
			 educated at City College of the City University of New York and New York
			 University;
		Whereas among the considerable talents he applied in
			 advancing his passion for politics were the arts of journalism and publicity,
			 including a weekly column which appeared in the New York Post;
		Whereas his first love was his beloved wife Vivian and his
			 family, and after them the great city of New York and the world of
			 politics;
		Whereas, after returning home from service in the U.S.
			 Army in Panama, he became entrenched in New York City politics where, in 1949,
			 he founded the Lexington Democratic Club and became a leader of the Reform
			 Movement in Democratic politics;
		Whereas in that capacity he worked closely with Eleanor
			 Roosevelt, Governor Lehman, and New York Post publisher Dorothy Schiff in
			 spreading the message of political reform around the city;
		Whereas I first met Dick Brown when I was serving as an
			 Assemblyman in the New York State Legislature and invited him to work with us
			 on the mayoral ticket headed by Jim Scheur;
		Whereas Dick later served as Scheur’s chief of staff in
			 Washington when he was elected to Congress;
		Whereas Dick Brown’s move to Washington was one of the
			 best things that ever happened to spread the gospel in the Nation’s capital
			 about all the good things that were available in the great city of New
			 York;
		Whereas Dick Brown mastered the role as New York’s
			 impresario to Washington; as the executive director of the New York Festival
			 which I helped to found in the 1970s, Dick Brown showcased New York in ways no
			 one had ever seen before; all of its best foods, wines, culture, theater and
			 the arts took center stage on one glorious night each year;
		Whereas those days will never be forgotten, when the
			 strains of Frank Sinatra’s anthem to our city, New York, New
			 York, rang over the Nation’s capital; for that we will forever owe Dick
			 Brown our gratitude; and
		Whereas Dick Brown is survived by his wife, Vivian,
			 daughter and son-in-law Jennifer and Leonard Greenberger, his grandchildren
			 Brandon and Rachel and his sister Roselyn Freeman: Now, therefore, be it
		
	
		That Dick Brown will forever be
			 remembered as a great American political reformer and as one of New York’s
			 greatest ambassadors.
		
